                      Case 19-40469-KKS          Doc 13     Filed 10/27/19     Page 1 of 5



                                   UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF FLORIDA
                                           TALLAHASSEE DIVISION
          In Re:
                   GREENE, ABBIEANN L.                           Case No 19-40469TLH4
                                                                 Chapter 7
                               Debtor(s)
      _______________________________________________________________________

                              REPORT AND NOTICE OF INTENTION
                      TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE

TO:   Debtor(s), Creditors, and Parties in Interest:

                                  NOTICE OF OPPORTUNITY TO
                                        OBJECT AND FOR HEARING
         Pursuant to Local Rule 2002-2, the Court will consider the relief requested in this paper without
 further notice or hearing unless a party in interest files a response within 21 days from the date set forth on
 the proof of service plus an additional three days for service if any party was served by U.S. Mail, or such
 other period as may be specified in Fed. R. Bankr. P. 9006(f).

         If you object to the relief requested in this paper, you must file an objection or response electronically
 with the Clerk of the Court or by mail at 110 E. Park Avenue, Suite 100, Tallahassee, FL, 32301 and serve a
 copy on the movant’s attorney, Theresa M. Bender, Trustee, P.O. Box 14557, Tallahassee, FL. 32317, and
 any other appropriate person within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing or consider
 the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you do not oppose
 the relief requested in the paper, will proceed to consider the paper without further notice or hearing, and
 may grant the relief requested.


       NOTICE IS HEREBY GIVEN that the Trustee intends to sell the following property of
the estate of the debtor(s), under the terms and conditions set forth below:

1) Description and Value of Property: Interest and Non-exempt equity in assets scheduled by the
Debtor(s) as itemized below:

      2010 TOYOTA COROLLA-$588.00
      HHGS-$1005.00
      FIREARMS-$450.00
      CLOTHES-$50.00
      JEWERLY-$25.00
                    Case 19-40469-KKS       Doc 13    Filed 10/27/19    Page 2 of 5




       PETS-$2.00
       BANK ACCTS:-$516.55
       SUBTOTAL-$2,940.81
       12 MOS-$245.07

2)   Manner of Sale: Private (x )*  Public Auction ( )
3)   Terms of Sale:
      a) Purchaser(s)           GREENE, ABBIEANN L., Debtor(s).

       b) “As is,” “where is” with no warranties expressed or implied; This sale is subject to any
          scheduled, known or unknown, liens, encumbrances, and Debtor’s exemptions; and the liens
          and/or encumbrances shall not attach to the proceeds of this sale.
       c) Assets and Terms as spelled out in the promissory note executed by Debtor(s);
       d) Selling price as negotiated between the parties and as more fully stated in executed
          Promissory Note held by the Trustee. A $25.00 late fee may be assessed for late or missed
          payments.
       e) All payments shall be made to Theresa M. Bender, Trustee, and P.O. Box 14557,
          Tallahassee, Florida 32317.

*The purchase price(s) was/were established by review of the schedules and any additional documents
or testimony provided by parties, negotiated in good faith, and based on the principles of best business
judgment.
*(Applicable to private sales only.) The Trustee will entertain any higher bids of 25% or more for the
purchase of the assets of the debtor(s) which the Trustee proposes to sell. Such bids must be in writing
and accompanied by a deposit of 20% of the proposed higher purchase price. Any higher bid must be
received, with the applicable deposit) by the Trustee at the address listed below no later than the close
of business 15 days from the date of this Notice. Should a timely counterbid be receive; the Trustee will
schedule a telephonic meeting for the sole purpose to allow the bidding parties to compete for the
highest bidder. Only parties submitting a timely bid will be authorized to participate. Failure to submit
a timely bid will be considered a waiver of participation in the bidding process.
        .
NOTICE IS HEREBY GIVEN that all objections to the same must state the basis of the objection. If no
objection is filed, the sale described above will take place.

Date:10/24/2019                                  /s/ Theresa M. Bender
                                                 THERESA M. BENDER
                                                 CHAPTER 7 TRUSTEE
                                                 P.O. Box 14557
                                                 Tallahassee, Florida 32317
                                                 PH: 850.205.7777
                                                 FL Bar No. 0749486
                                                 Tmbenderch7@gmail.com
                           Case 19-40469-KKS            Doc 13      Filed 10/27/19      Page 3 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF FLORIDA
                                         TALLAHASSEE DIVISION
IN RE: GREENE, ABBIEANN L                                       CASE NO: 19-40469
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 10/25/2019, I did cause a copy of the following documents, described below,
REPORT AND NOTICE OF INTENTION TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 10/25/2019
                                                          /s/ Theresa M. Bender
                                                          Theresa M. Bender 0749486
                                                          THERESA M. BENDER, TRUSTEE
                                                          PO BOX 14557
                                                          TALLAHASSEE, FL 32317
                                                          850 205 7777
                                Case 19-40469-KKS               Doc 13       Filed 10/27/19         Page 4 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF FLORIDA
                                              TALLAHASSEE DIVISION
 IN RE: GREENE, ABBIEANN L                                              CASE NO: 19-40469

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 10/25/2019, a copy of the following documents, described below,

REPORT AND NOTICE OF INTENTION TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/25/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Theresa M. Bender
                                                                            THERESA M. BENDER, TRUSTEE
                                                                            PO BOX 14557
                                                                            TALLAHASSEE, FL 32317
                          Case WERE
PARTIES DESIGNATED AS "EXCLUDE" 19-40469-KKS
                                     NOT SERVED VIA Doc
                                                    USPS 13
                                                         FIRST Filed
                                                                CLASS 10/27/19
                                                                       MAIL      Page 5 of 5
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                ASAP RESTORATION                         BANK OF AMERICA
1LABEL MATRIX FOR LOCAL NOTICING         2795 CRAWFORDVILLE HIGHWAY               4909 SAVARESE CIRCLE
11294                                    CRAWFORDVILLE FL 32327-2172              FL1-908-01-50
CASE 19-40469-KKS                                                                 TAMPA FL 33634-2413
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE
FRI OCT 25 08-13-42 EDT 2019



CAPITAL REGIONAL MEDICAL CENTER          INTERNAL REVENUE SERVICE                 NICHOLAS J ROEFARO ESQ
PO 704771                                PO BOX 7346                              KASS SHULER PA
CINCINNATI OH 45274-0771                 PHILADELPHIA PA 19101-7346               1505 N FLORIDA AVE
                                                                                  TAMPA FL 33602-2654




RICHARD GREENE DECEASED                  RUSHMORE LOAN MGMT SRVC                  TMH OUTPATIENT WAKULLA
PO BOX 28                                ATTN BANKRUPTCY                          15 COUNCIL MOORE ROAD
CRAWFORDVILLE FL 32326-0028              PO BOX 55004                             CRAWFORDVILLE FL 32327-3117
                                         IRVINE CA 92619-5004




US BANK NA                               UNITED STATES TRUSTEE                    WAKULLA COUNTY EMS
15480 LAGUNA CANYON ROAD                 110 E PARK AVENUE                        PO BOX 863
IRVINE CA 92618-2132                     SUITE 128                                LEWISVILLE NC 27023-0863
                                         TALLAHASSEE FL 32301-7728




DEBTOR                                                                            EXCLUDE
                                         KATHRYN A HATHAWAY
ABBIEANN L GREENE                        HATHAWAY LAW FIRM                        THERESA M BENDER
PO BOX 28                                PO BOX 3005                              PO BOX 14557
CRAWFORDVILLE FL 32326-0028              TALLAHASSEE FL 32315-3005                TALLAHASSEE FL 32317-4557
